ERVIN, Judge.
Appellant, Maria Milton, appeals a final agency order rendered by the Department of Health and Rehabilitative Services which denied Milton licensure as a midwife because she failed to achieve the required minimal passing score of eighty percent on the examination. Milton claims that the hearing officer calculated her scores erroneously, and that she did achieve a passing score. Milton alternatively claims that she is entitled to licensure under Section 120.-60(2), Florida Statutes (1989), because the Department failed to notify her of her examination results within ninety days of the test date. We reverse.
As appellant demonstrated in her brief, the hearing officer failed to correctly calculate Milton’s scores because he did not properly round off the decimal numbers for the oral and short-answer sections. When these numbers are rounded off correctly, Milton’s score is no less than eighty percent.
Because we conclude that Milton passed her examination, we do not reach the second issue raised. We REVERSE and REMAND with instructions to the Department to issue a license to practice midwifery to Maria Milton, provided that she has complied with all other requirements for licensure.
BOOTH and BARFIELD, JJ., concur.